Citation Nr: 1809648	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2006 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The May 2013 rating decision granted service connection for bilateral ankle strain and assigned a noncompensable rating for each ankle.  A subsequent rating decision of April 2014 increased the ratings to 10 percent for each ankle.  Because the Veteran has not been awarded the maximum ratings, the issue of entitlement to higher initial ratings for a bilateral ankle disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that appeals were not perfected as to three issues.  In May 2013, the Veteran filed a notice of disagreement with respect to the RO's May 2013 denial of entitlement to service connection for posttraumatic stress disorder (PTSD), mental condition (claimed as anxiety, mood swings, sleeplessness, and alcoholism), and a respiratory disability.  A statement of the case was issued in April 2014.  By a filing of May 2014, the Veteran indicated that he wished to withdraw his appeal as to the PTSD and mental condition issues.  At the August 2015 RO hearing, he further indicated that he wished to withdraw the appeal as entitlement to service connection for a respiratory disorder.

In October 2016, the Veteran filed a VA Form 9 with respect to the RO's denial of service connection for high blood pressure and a left knee disability.  A VA letter of October 2016 informed the Veteran that the appeal was untimely because not filed within 60 days of the issuance of the February 2016 SOC that addressed those issues.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302(b) (2017).



FINDING OF FACT

The Veteran's ligament sprains of the right ankle and left ankle joints are primarily manifested by pain, instability, painful popping and cracking, and limitation of motion, with plantar flexion limited to no worse than 40 degrees, and dorsiflexion limited to no worse than 15 degrees; marked limitation of motion is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right ankle strain are not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017). 

2.  The criteria for a disability rating in excess of 10 percent for left ankle strain are not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the VCAA.  VCAA notice was sent to the Veteran by a letter of January 2013.  The Veteran seeks a higher rating than that assigned by the rating decision of May 2013 that granted service connection.  Because VA has already granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, a lay statement, and statements of the Veteran.  The Veteran has identified no outstanding evidence pertaining to his disability that could be obtained to substantiate his claims, and the Board is unaware of any such evidence.

The Veteran underwent VA examinations of his ankles in February 2013, January 2014, and December 2015.  The most recent VA examination report of December 2015 is adequate.  See 38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Rating of Bilateral Ankles

Disability ratings are assigned under a schedule for rating disabilities by comparing the symptoms found to the criteria in the rating schedule.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  The rating reflects the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Under Diagnostic Code 5271, relating to limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2017).

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against finding of entitlement to ratings in excess of 10 percent.  The Veteran reports that his right ankle bothers him more than this left and that the tendons feel worn out.  See February 2013 VA examination report.  He feels that his ankles go out.  Sometimes both ankles "roll" when walking.  He complains of discomfort and popping when using stairs.  He wears ankle braces when doing strenuous activity or when walking for a significant period of time.  See January 2014 VA examination report.  Popping and cracking of the ankle joints can cause pain at times, and this occurs daily, according to the Veteran.  See February 2011 VA treatment record.  His ankles sometimes become stiffer at night.  See February 2013 VA examination report; Veteran's statement of January 2013.  He also reports experiencing loss of motion with prolonged standing.  See December 2015 VA examination report.  A friend who has known the Veteran since January 2014 asserts in an August 2015 statement that he has witnessed the Veteran's ankle symptoms when walking and that the Veteran's ankle gave way when playing basketball.

VA treatment records document the Veteran's bilateral ankle sprain as an active problem that causes pain.  See, e.g., October 2015 VA treatment record; May 2015 VA treatment record.  Upon VA examination in February 2013, January 2014, and December 2015, the Veteran's plantar flexion at its most severe limitation was 40 degrees for the right ankle and left ankle, and dorsiflexion at its most severe limitation was 15 degrees for the right ankle and left ankle.  See VA examination report of December 2015.  There is no evidence of pain with weight-bearing.  In February 2013 and January 2014, range-of-motion testing was normal for both ankles.  Pain was noted on examination as to dorsiflexion in December 2015, but the pain did not cause functional loss.  Otherwise there is no objective evidence of painful motion upon testing.  Upon repetitive-use testing, there has been no additional limitation in range of motion.  Muscle strength testing is normal.  All VA examinations indicate laxity in both ankle joints as shown by the talar tilt test.  There is mild laxity of the ankles and a popping sensation bilaterally with flexion and extension.  See February 2013 VA examination report.  The Veteran also has some limitation of motion of the ankle joints as shown upon examination in December 2015.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent to which a veteran may have additional functional impairment beyond the limitation of motion objectively demonstrated, such as when the symptoms are most prevalent due to the extent of the pain and painful motion, weakness, premature or excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The rating schedule is intended to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2017).  Application of 38 C.F.R. § 4.59 is not limited to cases of painful motion in which there is a finding of arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Case law and VA guidelines anticipate that VA examiners will use information procured from relevant sources, including lay statements, to estimate additional functional loss during flare-ups of musculoskeletal disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The currently assigned rating contemplates pain on motion and some limitation of motion.  The issue is at what point pain or some other factor functionally limits the Veteran's motion.  A preponderance of the evidence is against finding that the Veteran has pain (which additionally limits function) sufficient to warrant a higher evaluation under any relevant diagnostic code.  See Mitchell v. Shinseki, 25 Vet. App. 33 (2011).  The February 2013 VA examiner made no finding with regard to reported flare-ups.  The January 2014 VA examiner noted the Veteran's report that flare-ups impacted ankle function, specifically by causing increased pain and a feeling of instability in the ankles.  The examiner considered additional limitation due to pain and weakness during a flare-up to be feasible and likely to occur.  The examiner did not estimate the degree of additional range-of-motion loss due to pain on use or during flare-ups, stating that she would need to be present in order to objectively and clearly determine any additional loss.  The December 2015 VA examiner noted the Veteran's report of flare-ups, including during prolonged standing, and determined that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with flare-up.  Furthermore, when examined immediately after repetitive use over time in December 2015, the Veteran's ankles showed no pain, weakness, fatigability, or incoordination that significantly limited functional ability.

The Veteran is competent to report the functional impact of flare-ups, which he experiences with prolonged standing and walking, when using stairs, and occasionally at night.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the lay testimony is outweighed by the medical opinion of the December 2015 examination report, which was based on the entire record (including the Veteran's reported symptoms) and did not find additional limitations after three repetitions of range of motion, after repetitive use, or during flare-ups.  

Upon review of all relevant evidence of record, the Board finds that, for the entire period under review, the Veteran's bilateral ligament sprain of the ankles most closely approximates the criteria for a 10 percent disability rating under DC 5271.  The current 10-percent evaluation contemplates the painful motion and moderate limitation of motion experienced by the Veteran.  The evidence of record is consistent with no more than moderate limitation of motion and does not more nearly approximate "marked" limitation of motion of either ankle as contemplated by a higher rating.  There is no additional limitation of motion on repetitive use or on flare-ups to include as a result of pain, weakness, incoordination, pain on movement or swelling that would warrant an increased evaluation, with consideration of 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his right ankle and left ankle disabilities.  See 38 C.F.R. §§ 4.41, 4.10 (2017).  Because the severity of the bilateral disability has not changed significantly throughout the period under review, a uniform rating is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's service-connected disability should be rated under a different DC or if a separate rating under a different DC is warranted.  The Veteran has never had "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  Available imaging studies show no degenerative or traumatic arthritis and no other significant diagnostic test findings or results.  There is evidence of a small, bony protuberance projecting from the mid-superior surface of the right talus, which was characterized as "developmental versus posttraumatic."  The impression from imaging was normal ankles.  See February 2013 VA examination report.  All examiners have noted that the Veteran's ankle joints do not show ankylosis.  None of the remaining evidence of record, including the Veteran's statements, suggests that he has any of these diagnoses.  Consequently, an evaluation under DC 5270, 5272, 5273, or 5274 would not be appropriate.  Nor are there any scars associated with the Veteran's disability.  There is also no competent evidence that the Veteran has malunion or nonunion of the tibia and fibula to warrant consideration under DC 5262.

The Board notes that the December 2015 examiner found mild tenderness over the right and left ankle regions.  Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2017); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  Here the competent and probative evidence of record does not reflect that the tenderness of the Veteran's ankles is a manifestation of a separate, neurological disability.


ORDER

Entitlement to an initial rating in excess of 10 percent for right ankle strain is denied.

Entitlement to an initial rating in excess of 10 percent for left ankle strain is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


